DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 06/01/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 3, 5-17, 19 and 20 have been considered and examined.  Claim(s) 2, 4 and 18 has/have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10-12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (USPN 10,333,259) in view of Ewing et al. (US Pub. 2014/0329467).
As to claim 1, Kuo discloses a power distribution unit (PDU) (Fig. 1; 100) comprising: a plurality of outlets (140 outlets); and a plurality of colored indicators (150 indicator lights; Fig. 2; three LEDs per 150 for an RGB; col. 3 lines 16-23) associated with a corresponding one (col. 3 lines 1-10) of the plurality of outlets (140), each of the plurality of color indicators producing a plurality of colors (col. 3 lines 16-23) and each of the plurality of colors being uniquely associated with different properties of the PDU (col. 3 lines 1-23; grouping); wherein the plurality of color indicators (150) comprise a plurality of light emitting diodes (LEDs) (Fig. 2) configured to emit a plurality of colors (RGB) (col. 3 lines 1-23); and wherein the plurality of LEDs form of colored LEDs on the PDU and wherein the colored LEDs (There are three or more, col. 1 lines 16-23, LEDs per 150  see fig. 2;  col. 5 lines 9-39) is indicative of a particular electrical property associated with the PDU (overload of PDU), wherein the electrical property comprises current (col. 5 lines 9-39), voltage and/or power consumption (col. 5 lines 9-39) except for wherein the plurality of LEDs form a pattern of LEDs on the PDU and wherein the pattern of LEDs is indicative of a particular electrical property associated with the PDU, wherein the electrical property comprises current, voltage and/or power consumption.
Ewing teaches wherein the plurality of LEDs form a pattern of colored LEDs (0283, 0280) on the PDU and wherein the pattern of colored LEDs is indicative of a particular electrical property associated with the PDU (current will be on.), wherein the electrical property comprises current, voltage and/or power consumption (0034, 0039).


As to claim 3, Kuo wherein a group of the plurality of outlets (group of 140s) are identified by a same color LED associated with each of the plurality of outlets in the group (col. 2 line 55-67).

As to claim 6, Kuo discloses wherein at least a portion of the plurality of LEDs (150 each three LEDs RGB) emit light to illuminate a portion of an equipment rack (The recitation of “emit light to illuminate a portion of an equipment rack” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art structure is capable of performing the intended use, then it meets the claim limitation.).

Regarding claim 10, Kuo discloses the invention as disclosed above except for wherein the plurality of LEDs are configured to blink to convey information related to the PDU.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the blinking configuration as taught by Ewing for the LED configuration as disclosed by Kuo to utilize blinking to relay information (0039).
	
	
As to claim 11, Kuo discloses wherein the plurality of LEDs are configured to communicate an overload (col. 5 lines 21-39 orange or yellow for overload), outlets among the plurality of outlets that are part of a same group (col. 5 lines 27-39) and/or to facilitate location of a specific one or more of the plurality of outlets on the PDU (col. 5 lines 21-27) except for to blink to communicate.
Ewing teaches to blink to communicate (0039).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use blinking to communicate as taught by Ewing for LED communication as disclosed by Kuo to utilize simple substitution of one method of communicating for another to obtain predictable results (0039).
	
	
	
As to claim 12, Kuo discloses a system (Fig. 1;6) for distributing power to devices (Fig. 6) comprising: a power distribution unit (PDU) (100 power distribution unit) comprising: a plurality of outlets (Fig. 6); and a plurality of light emitting diodes (LEDs) (Fig. 1; 150 indicator light each with three LEDs) associated with a corresponding one of except for wherein the plurality of LEDs form a pattern of LEDs on the PDU and wherein the pattern of LEDs is indicative of a particular electrical property associated with the PDU, wherein the electrical property comprises current, voltage and/or power consumption.
Ewing teaches wherein the plurality of LEDs form a pattern of colored LEDs (0283, 0280) on the PDU and wherein the pattern of colored LEDs is indicative of a particular electrical property associated with the PDU (current will be on.), wherein the electrical property comprises current, voltage and/or power consumption (0034, 0039).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the LED pattern as taught by Ewing for the LEDs on the PDU as disclosed by Kuo to utilize patterns for indicating information rather than single colors which is another acceptable way of relaying information to a user (0039).

As to claim 17, Kuo discloses wherein a group of the plurality of outlets (Fig. 6; 140 outlet) are identified by a same color LED (col. 2 lines 57-64; col. 4 lines 47-53;)  associated with each of the plurality of outlets in the group.


As to claim 20, Kuo discloses wherein the plurality of LEDs are configured to communicate an overload (col. 5 lines 21-39 orange or yellow for overload), outlets among the plurality of outlets that are part of a same group (col. 5 lines 27-39) and/or to facilitate location of a specific one or more of the plurality of outlets on the PDU (col. 5 lines 21-27) except for to blink to communicate.
Ewing teaches to blink to communicate (0039).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use blinking to communicate as taught by Ewing for LED communication as disclosed by Kuo to utilize simple substitution of one method of communicating for another to obtain predictable results (0039).

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Ewing as applied to claims 1 and 12 above, and further in view of Mazara Diaz et al. (US Pub. 2015/0316589).
Regarding claims 5 and 19, Kuo discloses wherein the plurality of LEDs that are illuminated is indicative of a particular electrical property associated with the PDU, wherein the electrical property comprises current (overloaded from current calculations ; except for wherein a number of the plurality of LEDs that are illuminated is indicative of a particular electrical property, wherein the electrical property comprises current, voltage and/or power consumption.
Mazara Diaz teaches wherein a number of the plurality of LEDs that are illuminated is indicative of a particular electrical property, wherein the electrical property comprises current ([0030]), voltage and/or power consumption.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a number of the plurality of LEDs as taught by Mazara Diaz for indicating current as disclosed by Kuo as modified by Ewing to utilize another lighting structure/configuration for indicating current overload ([0030]) and other ([0030]).

Claims 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Ewing as applied to claims 6 and 12 above, and further in view of Tang (CN106569571)
Regarding claim 7, Kuo discloses the invention as disclosed above except for the at least a portion of the plurality of LEDs emit the light to illuminate a portion of the rack responsive to a sensed condition in an environment where the PDU is located.
Tang teaches the at least a portion of the plurality of LEDs emit the light to illuminate (claim 14) a portion of the rack (The recitation of “emit the light to illuminate a portion of the equipment rack” in the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Sensor/LED configuration as taught by Tang for the PDU as disclosed by Kuo as modified by Ewing to utilize a sensor that can be used to control the brightness of OLEDs/LEDs due to a measurement of the ambient light surrounding the PDU (claim 14).
	

Regarding claim 13, Kuo discloses the invention as disclosed above except for further comprising a plurality of sensors configured to sense at least one aspect of an environment where the PDU is positioned, where the plurality of LEDs operate responsive to communication from at least one of the plurality of sensors.
Tang teaches further comprising a plurality of sensors (Fig. 4; 17 ALS and 27 ALS; Fig. 4; consider the second PDU to be part of the system. Fig. 7. The PDUs are next to each other. Fig. 4 and 7) configured to sense at least one aspect of an environment where the PDU is positioned (Fig. 2), where the plurality of LEDs operate responsive to communication from at least one of the plurality of sensors (Claim 14).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the system sensor configuration as taught by Tang for the system as disclosed by Kuo as modified by Ewing to utilize an sensor that can adjust the brightness of LED from a measurement of an ambient light.

Regarding claim 14, Kuo discloses the invention as disclosed above except for the sensors comprise a motion sensor, a vibration sensor, a contact sensor, an ambient light sensor and/or a temperature sensor.
Tang teaches the sensors comprise a motion sensor, a vibration sensor, a contact sensor, an ambient light sensor (Fig. 4; 17 and 27 ALS) and/or a temperature sensor.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Ambient light sensors as taught by Tang for the PDU as disclosed by Kuo as modified by Ewing and Tang to utilize for the same reasons as found in claim 13.
		
		
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Ewing as applied to claim 1 above, and further in view of Huang et al. (US Pub. 2016/0225246).
Kuo discloses the invention as disclosed above except for the plurality of LEDs are provided within a light channel associated with each of the plurality of outlets causing the outlet itself to illuminate.
Huang teaches the plurality of LEDs (Fig. 4; 211 indicator light; [0036] LED; each outlet may have plurality of indicator lights; [0047]) are provided within a light channel (The light channel can be considered the space between the walls of the PDE/PDU housing.) associated with each of the plurality of outlets (21a outlet panel) causing the outlet itself to illuminate ([0047]).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, Ewing and Tang as applied to claim 13 above, and further in view of Meyer et al. (WO 2019/023731A1).(US Pub 2020/0304328 to Boemi et al is considered equivalent.)
Kuo discloses the invention as disclosed above except for the sensors comprise a motion sensor, a vibration sensor, a contact sensor, an ambient light sensor and/or a temperature sensor.
Boemi teaches the sensors comprise a motion sensor, a vibration sensor, a contact sensor, an ambient light sensor and/or a temperature sensor ([0151] temperature and light sensors.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use sensors as taught by Boemi for the PDU as disclosed by Kuo as modified by Ewing and Tang to utilize the addition of sensors to disclose to other devices such as a PDU controller, for sending and receiving data comprising commends and/or data of the environmental parameters being experienced by the power distribution unit ([0151]).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Ewing as applied to claims 1 and 12 above, and further in view of Brailovskiy et al. (US Pub. 2016/0379176).
Regarding claim 8, Kuo discloses the PDU (100) except for wherein a pattern in the plurality of LEDs on the U is captured and compared to a series of stored patterns to determine a status of the U or a group of outlets associated with the U.
Brailovskiy teaches wherein a pattern in the plurality of LEDs on the U (abstract) is captured and compared to a series of stored patterns (abstract; [0019]) to determine a status of the U (abstract; [0019] interpret) or a group of outlets associated with the U.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use capturing and comparing for  unit as taught by Brailovskiy for a PDU as disclosed by Kuo to utilize a system for a user to learn the meaning of  respective indicators of an electronic unit without having to personally look-up what ambiguous indicators mean ([0001], [0018], [0019])  and/or it offers improvements to interpreting and monitoring the status of indicators ([0018]) and/or to detect and interpret the meaning of visual indicators of devices ([0019]).
	
	
Regarding claim 16, Kuo discloses the PDU (100) except for further comprising an augmented reality (AR) module configured to receive a screen capture of a current pattern of the plurality of LEDs on the U, compare the current pattern to known patterns and provide a status of the U base on the comparison.
Brailovskiy teaches further comprising an augmented reality (AR) module configured to receive a screen capture of a current pattern of the plurality of LEDs 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use augmented reality as taught by Brailovskiy for the system as disclosed by Kuo to utilize a system for a user to learn the meaning of  respective indicators of an electronic unit without having to personally look-up what ambiguous indicators mean ([0001] and [0018])  and/or it offers improvements to interpreting and monitoring the status of indicators ([0018]) and/or to detect and interpret the meaning of visual indicators of devices ([0019]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, Ewing and Tang as applied to claim 13 above, and further in view of Rohr et al. (US Pub. 2016/0095247).
Kuo discloses wherein at least a portion of the plurality of LEDs (115) are
configured to emit light to illuminate a portion of an equipment (col. 1 lines 10-24
equipment room) (Fig. 6;) responsive to the communication from the at least one of the
plurality of sensors (col. 5 lines 9-39 overload condition) except for illuminate a portion
of an equipment rack.
Rohr teaches illuminate a portion of an equipment rack ([0009]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before
the effective filing date of the claimed invention, to use indicator lights of a PDU as


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLENN D ZIMMERMAN/ Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875